UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4071



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALEJANDRO CRUZ-CARRILLO,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-182)


Submitted:   August 26, 2005             Decided:   September 22, 2005


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alejandro Cruz-Carrillo, a Mexican national, pled guilty

to one count of illegal reentry of an aggravated felon after

deportation in violation of 8 U.S.C. § 1326(a), (b)(2) (2000). The

district   court    sentenced      Cruz-Carrillo     to    seventy-one      months’

imprisonment.        The   court      also   gave   an    alternative       sentence

according to 18 U.S.C. § 3553(a) (2000) of seventy-one months,

treating   the     guidelines    as    advisory,    under       United   States    v.

Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued by 381

F.3d 316 (4th Cir. 2004) (en banc), vacated, 125 S. Ct. 1051

(2005).    Cruz-Carrillo’s counsel filed a brief under Anders v.

California, 386 U.S. 738 (1967), conceding Cruz-Carrillo admitted

to all the facts used to enhance his sentence, but raising the

issue of whether the court erred under United States v. Booker, 543

U.S.       , 125 S. Ct. 738 (2005), by applying the sentencing

guidelines    as    mandatory.        Cruz-Carrillo       was    notified    of   the

opportunity to file a pro se supplemental brief but has not done

so.    Finding no error, we affirm.

             In Booker, the Supreme Court held that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the court

by a preponderance of the evidence violated the Sixth Amendment.

The Court remedied the constitutional violation by severing two

statutory provisions, 18 U.S.C. § 3553(b)(1) (requiring sentencing


                                       - 2 -
courts to impose a sentence within the applicable guideline range),

and 18 U.S.C. § 3742(e) (2000) (setting forth appellate standards

of review for guideline issues), thereby making the guidelines

advisory.   Booker, 125 S. Ct. at 756-57.    After Booker, courts must

calculate the appropriate guidelines range, consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C. § 3553(a), and impose a sentence.        This remedial scheme

applies to any sentence imposed under the mandatory sentencing

guidelines, regardless of whether or not the sentence violates the

Sixth Amendment.    Booker, 125 S. Ct. at 769 (Breyer, J., opinion of

the Court).     However, the Court was careful to note that its

decision did not render every sentence unconstitutional.        Courts

were advised that ordinary doctrines such as plain error and

harmless error would still apply.      Id.

            Here, because the district court imposed an alternative

discretionary sentence pursuant to § 3553(a) that was identical to

the guidelines sentence, the error inherent in the application of

the guidelines as mandatory did not affect the court’s ultimate

determination of the sentence. Cf. United States v. Hazelwood, 398

F.3d 792, 801 (6th Cir. 2005) (finding error not harmless and

remanding when court’s comments indicated it might have imposed a

lesser   sentence   under   advisory    guidelines   scheme).   After

thoroughly reviewing the record, we conclude that any possible

Booker error was harmless.


                                - 3 -
            Finding no meritorious issues upon our review of the

record, we affirm Cruz-Carrillo’s conviction and sentence.                    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -